DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				      Status of the Application
1.	Acknowledgement is made of the amendment received 8/18/2015. Claims 1-6 & 8-15 are pending in this application. Claim 7 is canceled. 
Allowable Subject Matter
2.	Claims 1-6 & 8-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations (in Italic) as in the present application wherein, amongst other limitations: 
a first main surface electrode formed on the main surface of the base plate; a second main surface electrode formed on the main surface of the base plate and spaced apart from the first main surface electrode; a first bottom surface electrode formed on the bottom surface of the base plate; a second bottom surface electrode formed on the bottom surface of the base plate and spaced apart from the first bottom surface electrode; a first through-electrode penetrating through the base plate to connect the first main surface electrode and the first bottom surface electrode; a second through-electrode penetrating through the base plate to connect the second main surface electrode and the second bottom surface electrode; a light emitting element mounted on the first main surface electrode and electrically connected to the second main surface electrode; a reflector surrounding the light emitting element in a first direction viewed from a direction perpendicular to the main surface of the base plate, and including a concave portion formed therein when viewed in the first direction; and a resin filling a region surrounded by the reflector in the first direction, wherein the second through-electrode includes a first portion extending, between the main surface and the bottom surface of the base plate, in a direction parallel to the main surface, and wherein at least a portion of the second main surface electrode is accommodated in the concave portion [emphasis added], as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/28/21